Citation Nr: 1042572	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  04-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to a separate rating for hypertensive heart 
disease.  

2.  Entitlement to an effective date earlier than December 31, 
2003, for the grant of a 10 percent disability rating for 
service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that a 10 percent disability rating was 
warranted for the Veteran's service-connected hypertension.  In 
so doing, the RO assigned an effective date of December 31, 2003, 
for the assigned 10 percent rating.  

In a November 2006 decision, the Board denied a rating in excess 
of 10 percent for the Veteran's hypertension.  In appealing the 
decision to the United States Court of Appeals for Veterans 
Claims (Court), the Veteran raised no argument as to the Board's 
November 2006 denial of an increased rating in excess of 10 
percent for hypertension.  Instead, the Veteran essentially 
alleged that the Board erred by failing to adjudicate a separate 
rating claim for hypertensive heart disease.  He claimed that 
this matter had been reasonably raised by the record.  See 
January 2009 Appellant's Brief.  

The claims file also reflects that the Veteran submitted a timely 
notice of disagreement (NOD) as to the December 31, 2003, 
effective date assigned by the RO in March 2004.  The claims file 
does not, however, contain a statement of the case (SOC) on that 
issue.  The Court has held that the filing of a NOD initiates the 
appeal process, and that the failure of the RO to issue an SOC is 
a procedural defect requiring a remand.  See Manlicon v. West, 12 
Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  Therefore, in November 2006, the Board remanded 
the matter concerning entitlement to an earlier effective date 
for the service-connected hypertension to the RO so that an SOC 
could be issued.  


The issues of entitlement to a separate rating for hypertensive 
heart disease and for an effective date earlier than December 31, 
2003, for the grant of a 10 percent disability rating for 
service-connected hypertension are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Regarding the issue listed on the title page as entitlement to a 
separate rating for hypertensive heart disease, the Board 
observes that remand is required.  The Memorandum Decision issued 
by the Court in February 2009 in response to the Veteran's appeal 
shows that service connection was first granted for hypertension 
by the RO in August 1990, at which time a noncompensable 
evaluation was assigned.  The Veteran then submitted an increased 
rating claim in December 2003.  The Court specifically commented 
on medical findings included in a VA hypertension examination 
conducted in February 2004.  In noting that this report included 
findings of elevated blood pressure readings and a diagnosis of 
hypertension, the Court also noted that electrocardiogram (EKG) 
test results revealed findings reflective of "minimal voltage 
criteria for LVH [left ventricle hypertrophy]."  See page two of 
Memorandum Decision.  

The Court also mentioned that the Board, in its November 2006 
decision denying a rating in excess of 10 percent for the 
Veteran's hypertension, evaluated the hypertension under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  The Court added that in 
order to qualify for a 30 percent disability rating for 
hypertensive heart disease, citing 38 C.F.R. § 4.104, Diagnostic 
Code 7007, a claimant must show "evidence of cardiac hypertrophy 
or dilation on electrocardiogram, echocardiogram, or X-ray."  
The Court commented on the February 2004 EKG findings.  See pages 
two and three of Memorandum Decision.  The Court then added, in 
citing Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008), that 
the issue of a possible 30 percent rating for hypertensive heart 
disease had been reasonably raised by the record.  See page three 
of Memorandum Decision.  The Court stated that, because the Board 
did not address whether the medical examiner's statement as to 
"left ventricle hypertrophy" met the criteria for a 30 percent 
disability rating under Diagnostic Code 7007, the Court was 
unable to review the Board's decision in that regard.  The Board 
finds noteworthy, however, that Note (3), which follows 
Diagnostic Code 7101 (for rating hypertensive vascular disease 
(hypertension and isolated systolic hypertension)), states 
"[e]valuate hypertension separately from hypertensive heart 
disease and other types of heart disease."  In any event, the 
Court remanded the Board's decision for an adequate statement and 
reasons and bases.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 
7 Vet. App. 517, 527 (1995).  

The claim concerning entitlement to a separate rating for 
hypertensive heart disease should therefore be considered and 
adjudicated by the RO.  The Board may not decide a claim which 
has not been developed and adjudicated by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In order to comply with Court's 
Memorandum Decision, this issue, therefore, is remanded for 
further development.

Also, concerning the claim seeking an effective date earlier than 
December 31, 2003, for the grant of a 10 percent rating for 
service-connected hypertension, as indicated in the Introduction, 
this claim was remanded in November 2006.  Unfortunately, the 
ordered development remains to be completed.  Accordingly, 
another remand is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

In November 2006 the Board ordered the following development to 
take place:

2.  A Statement of the Case should be 
issued to the Veteran addressing the issue 
of entitlement to an effective date earlier 
then December 31, 2003, for the award of a 
10 percent rating for his service-connected 
hypertension. The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal, 
if he so desires.  38 C.F.R. § 20.302(b) 
(2006).


Review of the claims file shows that the Veteran has yet to be 
furnished a SOC which addresses this issue.  In such cases, under 
judicial precedent, the appellate process has commenced once the 
Veteran files a notice of disagreement and the Veteran is 
entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); 
Manlicon.  Accordingly, the issue of entitlement to an effective 
date earlier than December 31, 2003, for the award of a 10 
percent rating for the Veteran's service-connected hypertension 
must be again remanded to the AOJ for additional action.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure Veterans 
Claims Assistance Act (VCAA) compliance 
and afford the Veteran the opportunity to 
submit additional argument and evidence on 
the claim for entitlement to a separate 
rating for hypertensive heart disease.  

2.  After completion of all indicated 
development, and any other development 
deemed necessary (to include obtaining a 
VA medical opinion), the AMC/RO should 
specifically consider the possibility of 
assignment of separate disability rating 
for hypertensive heart disease under all 
appropriate rating criteria, to include 
38 C.F.R. § 4.104, Diagnostic Code 7007.  
If the determination is adverse, the 
Veteran must be furnished with his 
appellate rights.  

3.  The AMC/RO should issue a SOC 
addressing the issue of entitlement to an 
effective date earlier then December 31, 
2003, for the award of a 10 percent rating 
for his service-connected hypertension.  
The SOC should include all relevant law 
and regulations pertaining to the claim.  
The Veteran must be advised of the time 
limit in which he may file a substantive 
appeal, if he so desires.  38 C.F.R. § 
20.302(b) (2009).


The appellant has the right to submit additional 
evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



